Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
a.	abstract should be within the range of 50 to 150 words in length; 
b.	Page 1, line 7, reference to “claim 1” should be deleted as claim number can change when a patent issues;
 c.	Page 3, line 15, reference to “claim 11” should be deleted as claim number can change when a patent issues; and
d.	“computerised” and “computerized” are used in the specification, did Applicant wish to use a consistent spelling?
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
a.	Claim 1, line 5; Claim 9, line 3; Claim 11, lines 3-4; and Claim 17, line 2, “each electric pole” should be “each for the electric poles”;

c.	Claim 3, line 5, Claim 5, line 5; and Claim 20, line 4, “a corresponding input arrangement” should be ”a corresponding one of the input arrangements”;
d.	Claim 4, line 4; Claim 12, line 3; and Claim 13, line 3, “said apparatus” should be “said switching apparatus”; and
e.	Claim 9, line 4; and Claim 17, line 3, the corresponding electric pole” should be “the corresponding one of the electric poles”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 23 requires “a selectable control routine” and lines 20-21 requires “a plurality of selectable control routines.”  Is “a selectable control routine” in addition to or part of “a plurality of selectable control routines”?

c.	Claim 1, lines 23-24 requires “an input arrangement” and lines 16-17 requires “input arrangement.”  Is “an input arrangement” in addition to or part of “input arrangement”?
d.	Claim 2, lines 2-3 requires “a first group of control routines” and claim 1, lines 20-21 requires “a plurality of selectable control routines.”  Is “a first group of control routines” in addition to or part of “a plurality of selectable control routines”?
e,	Claim 2, line 3 requires “a manoeuvre” and claim 1, lines 21-22 requires “a manoeuvre.”  Are these the same or different manoeuvres?
f.	Claim 3, lines 2-3 requires “a first group of input arrangements” and claim 1, lines 16-17 requires “a plurality of input arrangements.”  Is “a first group of input arrangements” in addition to or part of “a plurality of input arrangements”?
g.	Claim 3, line 5 requires ”an input signal” and claim 1, line 24 requires “an input signal.”  Are these the same or different input signals?
h.	Claim 4, line 3; Claim 12, line 2; and Claim 13, line 2 require “a second group of control routines” and claim 1, lines 20-21 requires “a plurality of selectable control routines.”  Is “a second group of control routines” in addition to or part of “a plurality of selectable control routines”?

j.	Claim 5, lines 2-3; and Claim 20, line 2 require “a second group of input arrangements” and claim 1, lines 16-17 requires “a plurality of input arrangements.”  Is “a second group of input arrangements” in addition to or part of “a plurality of input arrangements”?
k.	Claim 5, line 5; and Claim 20, line 4 require “an input signal” and claim 1, line 24 requires “an input signal.”  Are these the same or different input signals?
l.	Claim 8, lines 2-3 requires “one or more of said input arrangements” and claim 7, lines 2-3 requires “one or more of said input arrangements.”  Are these the same or different one or more of said input arrangements?
m.	Claim 11, lines 18-19 requires “a selectable control routine” and lines 15-16 requires “a plurality of selectable control routines.”  Is “a selectable control routine” in addition to or part of “a plurality of selectable control routines”?
n.	Claim 11, line 19 requires “an input signal” and line 13 requires “input signals.”  Is “an input signal” in addition to or part of “input signals”?
o.	Claim 11, lines 19-20 requires “an input arrangement” and line 12 requires “input arrangement.”  Is “an input arrangement” in addition to or part of “input arrangement”? and

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2007/025299).
With respect to Claim 1, Zhou teaches a medium voltage (¶[0038], l. 2) switching apparatus (fig. 1, 100) comprising: one or more electric poles (101,103,105), each electrically coupleable with a corresponding electric line (71,73,75); for each electric pole, a fixed contact (107) and a movable contact (109), said movable contact being reversibly movable (¶[0044], l. 10) between a decoupled position (¶[0044], l. 10, open) from said fixed contact and a coupled position (¶[0044], l. 10, closed) with said fixed contact, said movable contact moving from said decoupled position to said coupled position during a closing manoeuvre (¶[0009], l. 4) of the switching apparatus and moving from said coupled position to said decoupled position during an opening manoeuvre of the switching apparatus; actuating means (110) adapted to actuate the movable contacts of said one or more electric poles; wherein said switching apparatus is operatively coupled with or comprises a control unit (146) to control said actuating means; wherein said control unit comprises a plurality of input arrangements (¶[0043], ll. 15-18, ¶[0060], ll. 11-13 and ¶[0061], ll. 12-13), at which said control unit can receive 
With respect to Claim 11, Zhou teaches a control unit (146) for a medium voltage (¶[0038], l. 2) switching apparatus (fig. 1, 100), wherein said switching apparatus comprises: one or more electric poles (101,103,105), each electrically coupleable with a corresponding electric line (71,73,75); for each electric pole, a fixed contact (107) and a movable contact (109), said movable contact being reversibly movable (¶[0044], l. 10) between a decoupled position (¶[0044], l. 10, open) from said fixed contact and a coupled position (¶[0044], l. 10, closed) with said fixed contact, said movable contact moving from said decoupled position to said coupled position during a closing manoeuvre (¶[0009], l. 4) of the switching apparatus and moving from said coupled position to said decoupled position during an opening manoeuvre of the switching apparatus; actuating means (110) controlled by said control unit and adapted to actuate (¶[0041], ll. 1-3) the movable contacts of said one or more electric poles; wherein said control unit comprises: a plurality of input arrangements (¶[0043], ll. 15-18, ¶[0060], ll. 11-13 and ¶[0061], ll. 12-13), at which said control unit can receive input signals (signals from 51,53,55,61,63,65,234) provided by one or more devices (51,53,55,61,63,65,235) operatively coupled with said control unit, wherein said control 
With respect to Claim 12, Zhou further teaches said control unit is adapted to carry out a second group of control routines (¶[0018], ll. 2-6, grounded capacitor bank point-on-wave switching characteristic, un-grounded capacitor bank point-on-wave switching characteristic, and transformer point-on-wave switching characteristic) to control said actuating means during a manoeuvre of said apparatus, the control routines of said second group of control routines being configured so that said switching apparatus implements load management functionalities (¶[0064], ll. 8-10 and ¶[0063], ll. 18-21, transformer point-on-wave switching characteristic, un-grounded capacitor bank point-on-wave switching characteristic and grounded capacitor bank point-on-wave switching characteristic), when said control unit carries out said control routines.  
With respect to Claim 15, Zhou further teaches one or more (open 236, close 234 are digital logic levels of either high or low which means it is binary) of said input arrangements are binary input modules adapted to receive and process binary input signals.  
With respect to Claim 16, Zhou further teaches one or more of said input arrangements are comparator modules (274,276 for phase A, similar for phases B & C) adapted to receive and process input signals varying continuously in time (detects zero crossing of voltage and current).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 13, 14, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhou (US 2007/025299).
With respect to Claim 2, Zhou further teaches said control unit is adapted to carry out a first one of control routines (¶[0057], ll. 7-8, opens and closes like a conventional circuit breaker) to control said actuating means during a manoeuvre of said switching apparatus, the control routine (¶[0057], ll. 7-8, opens and closes like a conventional circuit breaker) of said first one of control routines being configured so that said switching apparatus implements protection functionalities (¶[0057], l. 1, disable POW switching and ¶[0063], l. 18, non-POW mode), when said control unit carries out said control routines.  Zhou fails to disclose a first group of control routines.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for there to be multiple routines to implement protection functionalities that allows for different operation depending on the type of protection St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to Claim 3, Zhou further teaches said control unit comprises a first group of input arrangements (1st input arrangement - using 237 for manual operation, 2nd input arrangement – 241 voltage on 248) , wherein said control unit is adapted to select and carry out a selectable control routine (open circuit breaker) of said first group of control routines in response to receiving an input signal at a corresponding input arrangement of said first group of input arrangements.  
With respect to Claims 4 and 13, Zhou further teaches said control unit is adapted to carry out a second group of control routines (¶[0018], ll. 2-6, grounded capacitor bank point-on-wave switching characteristic, un-grounded capacitor bank point-on-wave switching characteristic, and transformer point-on-wave switching characteristic) to control said actuating means during a manoeuvre of said apparatus, the control routines of said second group of control routines being configured so that said switching apparatus implements load management functionalities (¶[0064], ll. 8-10 and ¶[0063], ll. 18-21, transformer point-on-wave switching characteristic, un-grounded capacitor bank point-on-wave switching characteristic and grounded capacitor bank point-on-wave switching characteristic), when said control unit carries out said control routines.  
With respect to Claims 5 and 20, Zhou further teaches said control unit comprises a second group of input arrangements (242,243,244 voltages on 248), wherein said control unit is adapted to select and carry out a selectable control routine (¶[0018], ll. 2-6, grounded capacitor bank point-on-wave switching characteristic, un-
With respect to Claims 6, 14 and 19, Zhou further teaches said first group of input arrangements is assigned with a higher priority (¶[0057], ll. 4-6, automatically disable POW switching in event of an overcurrent, a short circuit or other fault condition) with respect to said second group of input arrangements.  
With respect to Claim 7, Zhou further teaches one or more (open 236, close 234 are digital logic levels of either high or low which means it is binary) of said input arrangements are binary input modules adapted to receive and process binary input signals.  
With respect to Claim 8, Zhou further teaches one or more of said input arrangements are comparator modules (274,276 for phase A, similar for phases B & C) adapted to receive and process input signals varying continuously in time (detects zero crossing of voltage and current).  
With respect to Claim 9, Zhou further teaches said actuating means comprises an actuator (112) for each electric pole (¶[0042], ll. 12-14, 112 for each pole), each actuator being adapted to actuate the movable contact of the corresponding electric pole in response to control signals provided by said control unit.  
With respect to Claims 10 and 18, Zhou discloses the claimed invention including the  that “any suitable actuator may be employed” (¶[0041, ll. 3-4).  Zhou fails to disclose said actuating means comprises at least a servomotor.  Official Notice is taken that a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,722,513, 9,726,726, 9,748,873, 9,806,641, 9,806,642, 10.074,497 10,141,143 and 10,361,051 disclose a switching apparatus providing control over protection and switching functions (see fig. 3).  US 9,142,375 and 10,262,811 are US documents of references cited by Applicant. US 7,576,957 is in the same patent family as US 2007/025299.  US 2020/0379046 is a related invention to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  3/13/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835
.